DETAILED ACTION
This Non Final Office Action is in response to the originally filed specification and claims [March 7, 2019].
Claims 1-15 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
a time series classification unit that classifies the time series data into a group of periods in which input conditions are same or similar to each other in an optimization of the power plan (claim 1).
a representative data determination unit that determines representative data for each group classified by the time series classification unit (claim 1). 
period evaluation value estimation unit that calculates an evaluation value of all the periods by integrating the evaluation value for each representative data determined by the representative data determination unit (claim 1).  
The power plan supporting apparatus according to claim 1, wherein the period evaluation value estimation unit calculates the evaluation value of all the periods 62based on charge income by electric sales and cost for power procurement (claim 2).
The power plan supporting apparatus according to claim 1, wherein the time series classification unit classifies the time series data based on features of data distribution and/or attributes of data (claim 3). 
The power plan supporting apparatus according to claim 3, wherein the time series data includes demand time series data indicating power demand at each time divided at regular intervals and charge unit price data indicating unit price of electricity charge at each time divided at regular intervals, and the time series classification unit classifies the time series data based on similarity of the demand time series data and identity and/or similarity of the charge unit price data (claim 4).
The power plan supporting apparatus according to claim 1, wherein the period evaluation value estimation unit 63includes a profit maximization unit that optimizes and determines an electricity charge at which profit is maximized, the time series data includes demand time series data indicating power demand at each time divided at regular intervals and charge unit price data indicating unit price of electricity charge at each time divided at regular intervals, and the profit maximization unit estimates a variation in demand according to a change in the electricity charge based on the demand time series data and the charge unit price data and outputs information on electricity charge and power supply source at which profit is maximized, for evaluation value in each period, based on income by electric sales and cost for power procurement (claim 5).  
The power plan supporting apparatus according to claim 4, wherein the time series classification unit classifies the demand time series data by performing clustering execution process for classifying the demand time series data into a plurality of clusters based on features of frequency data 64obtained by frequency conversion of the demand time series data (claim 6).  
The power plan supporting apparatus according to claim 6, wherein the representative data determination unit determines a representative demand estimation value indicating the demand of representative data of each group by using an average value of the demand time series data of all consumers belonging to each group classified for each period by the time series classification unit (claim 7).  
The power plan supporting apparatus according to claim 7, wherein the time series classification unit classifies the charge unit price data based on the identity and/or the similarity of combinations of types of unit prices of a meter charge of each consumer in each period (claim 8).
The power plan supporting apparatus according to claim 8, wherein the representative data determination unit 65determines that, among the combinations of the types of unit price of meter charge in each period of charge unit price data belonging to each group classified by the time series classification unit, the most frequent combination is the charge setting type in each period of the representative data of each group (claim 9).  
The power plan supporting apparatus according to claim 9, wherein the period evaluation value estimation unit calculates the evaluation value of each representative data based on the representative demand estimation value and the charge setting type of the representative data of each group classified by the time series classification unit and calculates the evaluation value of all the periods by calculating a total sum by multiplying the evaluation value of each representative data by a number of time series data belonging to each representative data (claim 10).  
The power plan supporting apparatus according to claim 10, wherein 66an electricity charge at which a maximum profit is output as the evaluation value for all the periods is used as an initial value of a parameter in the optimization process in a computer that executes the optimization process for optimizing the profits over all the periods without performing time division (Claim 11).  
The power plan supporting apparatus according to claim 1, wherein the period evaluation value estimation unit includes: a charge setting unit that sets a provisional charge estimating a changed electricity charge; a demand variation estimation unit that calculates the demand amount at each time based on the provisional charge set by the provisional charge setting unit; a procurement planning unit that plans a procurement plan for when the power of the demand amount estimated by the demand variation estimation unit is supplied; a profit calculation unit that calculates profit based on the provisional charge set by the 67provisional charge setting unit, the demand amount estimated by the demand variation estimation unit, and the procurement plan planed by the procurement planning unit; and an optimum solution searching unit that determines an electricity charge at which a profit calculated by the profit calculating unit is maximized (Claim 12).
The power plan supporting apparatus according to claim 12, wherein the demand variation estimation unit classifies the consumers based on the time series data and generates a consumer group (claim 13).  
The power plan supporting apparatus according to claim 13, wherein the demand variation estimation unit calculates a demand amount based on sensitivity of the demand variation according to change in the electricity charge for each consumer group along a time axis direction and/or sensitivity thereof along a same time zone direction (claim 14).  
The power plan supporting apparatus according to claim 13, wherein the demand variation estimation unit calculates a total payment amount at other company's charge based on other company's charge menu information and information on a sum of demand amount of consumers belonging to the consumer group, and sets sensitivity of demand variation according to a change in the electricity charge for each consumer group based on a difference between the calculated total payment amount of the other company's charge and the total payment amount at a unit price of a current electricity charge (claim 14).
Claims 1-15 are interpreted through 35 USC 112(f) for having claim language that is describing the means using a generic placeholder (“unit”) and having the modified generic placeholder being the specific function as ascribed by the generic placeholder without claiming specific structure to perform the specific functions. The term apparatus and unit are not technical terms within the art that describe or are known to one of ordinary skill in the art with specific structure. Under 35 USC 112(f) consideration and interpretation, the structure and limitation is thus interpreted based on the structure within the originally filed specification. The apparatus and units are described in pg. 7-8 and figure 2 that describes the apparatus and units in terms of the apparatus having a CPU, memory, storage, and server (remote or local). These elements provide sufficient support to implement the generic placeholder of unit to describe the means (or generic placeholder) plus function of the claims. As such, claims 1-15 is interpreted as being performed with the structure of a generic CPU, server (local or remote), memory, and storage device. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
Claim 1 is directed towards a power plan supporting apparatus comprising a time series classification unit that classifies the time series data into a group of periods, a representative data determination unit that determines representative data for each group classified, and a period evaluation estimation unit that calculated an evaluation value of all the periods by integrating the evaluation value for each representative data determined by the representative data determination unit. The claim is describing a generic mathematical modeling system that merely classifies data and evaluates an estimate based on the classification. The modeling is further discussed in the dependent claims (specifically claims 12-15) that describe the modeling in terms of profit maximization based on charge rates. The field of use is for an electricity/power plant, however, the modeling is a generic modeling base that uses costs, supply, demand, profits, and other generic profit/cost model parameters to determine the optimal pricing. The claim falls under the mathematical idea/modeling grouping of abstract ideas. 
Further, Examiner notes that the claims also fall under a second grouping of abstract idea. The profit maximization and cost modeling is also a fundamental economic practice. Having a cost model that is based on different attributes such as costs, demand, pricing, competitor pricing, and customer attributes is merely providing a forecasting model for an optimized price for a product (in the specific instance of electricity at an optimized charge rate). Having data that is classified, grouped, and evaluated is merely having a cost/forecasting model based on the input parameters. The claims also fall under the certain method of organizing human activity grouping (fundamental economic practice) of abstract idea. 
	Step 2(a)(II) considers the additional elements of the independent claim in terms of being transformative into a practical application. The additional elements of the abstract idea are not present within the claim limitation. The claims are being interpreted under 35 USC 112(f) for means plus function and thus base the interpretation of the unit and functionality in terms of page 7-8 and fig 2. According to the considered passages and figures, the technological elements of the apparatus (CPU, server, memory, and storage) are describing generic technological elements to implement the abstract idea. There is no specific transformation in terms of a specific algorithm or improvement to the technology of the CPU, memory, storage, and server that would be considered a practical application. The apparatus is merely generic technology being used to implement the functioning elements of the claims. The additional elements are not transformative into a practical application. Refer to MPEP 2106.05(f) and 2106.05(g).
	Step 2(b) considers the additional elements in terms of being significantly more than the identified abstract idea(s). The additional elements of the abstract idea are not present within the claim limitation. The claims are being interpreted under 35 USC 112(f) for means plus function and thus base the interpretation of the unit and functionality in terms of page 7-8 and fig 2. According to the considered passages and figures, the technological elements of the apparatus (CPU, server, memory, and storage) are describing generic technological elements to implement the abstract idea. There is no specific transformation in terms of a specific algorithm or improvement to the technology of the CPU, memory, storage, and server that would be considered a practical application. The apparatus is merely generic technology being used to implement the functioning elements of the claims. The additional elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(g).
Dependent claims 2-15 are directed towards further aspects of the abstract idea(s) without claiming further additional elements beyond those considered. The dependent claims further describe the forecasting/profit optimization modeling system that falls under the abstract idea(s). The units further describe the data that is classified, calculated, and optimized in terms of having classifications, customer pricing models, profit maximizations, and clustering, however, there is no specific algorithm or modeling technique that is used beyond generically stating that a unit calculates and clusters the data in terms of profit optimization and competitor pricing. The units are further interpreted under 35 USC 112(f) as the means plus function that are considered generic technological elements implementing the abstract idea(s). The dependent claims are not directed towards a practical application or significantly more than the identified abstract idea when considered as a whole or as individual claim elements. Refer to MPEP 2106.05(f) and 2106.05(g).
Claims 1-15 are directed towards an abstract idea without significantly more or transformed into a practical application and therefore rejected under 35 USC 101 for being claiming non-eligible subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al [2016/0364807], hereafter Okamoto.
Regarding claim 1, Okamoto discloses a power plan supporting apparatus for planning a power plan based on time series data regarding the power plan, the apparatus comprising: 
a time series classification unit that classifies the time series data into a group of periods in which input conditions are same or similar to each other in an optimization of the power plan (Fig 6 and paragraphs [75-79]; Okamoto discloses a rate menu that has group identification for the subscription condition where the time series is classified by season and time. The input conditions are interpreted through the subscription classification and attribute of the subscription (consumer class and value/rate).); 
a representative data determination unit that determines representative data for each group classified by the time series classification unit (Fig 6 and paragraphs [75-82]; Okamoto discloses subscription and attribute data information for the customer (interpreted as group classified). This includes the price, rate, and unit per price (interpreted as representative data) for the time period that is classified within the rate menu.); and 
a period evaluation value estimation unit that calculates an evaluation value of all the periods by integrating the evaluation value for each representative data determined by the representative data determination unit (Paragraphs [210-220]; Okamoto discloses a rate menu optimization that determines the maximum profit based on the selected rate and costs for the inputs such as the customer estimation (interpreted as representative data). The interpretation is based on originally filed specification that describes the period evaluation value estimation on pages 14-15 that determines the maximum profit for the input and classification.);  
Regarding claim 2, Okamoto further discloses wherein the period evaluation value estimation unit calculates the evaluation value of all the periods 62based on charge income by electric sales and cost for power procurement (Paragraphs [210-220]; Okamoto discloses a total expenditure using the sales and supply cost to determine the profit for the price rate.).  
Regarding claim 3, Okamoto further discloses wherein the time series classification unit classifies the time series data based on features of data distribution and/or attributes of data (Paragraphs [75-79]; Okamoto discloses that the time series data is based on attribute information such as consumer classification.).  
Regarding claim 4, Okamoto further discloses wherein the time series data includes demand time series data indicating power demand at each time divided at regular intervals and (Fig 14-16 and paragraphs [122-131]; Okamoto discloses that the time series includes demand for each time. This is shown in Fig 16 that provides regular intervals such as per day and per month.) 
charge unit price data indicating unit price of electricity charge at each time divided at regular intervals (Paragraphs [79-80]; Okamoto discloses that the unit price rate is based on the classified season and time (interpreted as regular intervals).), and 
the time series classification unit classifies the time series data based on similarity of the demand time series data and identity and/or similarity of the charge unit price data (Fig 20 and paragraphs [70-80]; Okamoto discloses that the time series classification has electricity usage demand based on the classification (building time/classification ID) and the time series usage (interpreted as similarity of demand and identity).  Further the subscription attribute does the charge rate (interpreted as similarity of charge unit price data).).
Regarding claim 5, Okamoto further discloses wherein the period evaluation value estimation unit 63includes a profit maximization unit that optimizes and determines an electricity charge at which profit is maximized (Paragraphs [210-215]; Okamoto discloses the rate menu optimization that has determined price rates for maximized total profit.), 
the time series data includes demand time series data indicating power demand at each time divided at regular intervals and charge unit price data indicating unit price of electricity charge at each time divided at regular intervals (Fig 14-16 and paragraphs [122-131]; Okamoto discloses that the time series includes demand for each time. This is shown in Fig 16 that provides regular intervals such as per day and per month. Further, Okamoto discloses [75-80] the unit price for the time series in terms of unit price rate for the consumer classification with the intervals (seasons, time).), and 
the profit maximization unit estimates a variation in demand according to a change in the electricity charge based on the demand time series data and the charge unit price data and outputs information on electricity charge and power supply source at which profit is maximized, for evaluation value in each period, based on income by electric sales and cost for power procurement (Paragraphs [182-190 and 195-200]; Okamoto discloses that the consumer estimation includes unit price rates based on vectors identifying the unit of the time period generating unit prices for a plurality of unit price rates. This estimation model provides the income based on the consumer classification, usage, and unit price rate.).  
Regarding claim 6, Okamoto further discloses wherein the time series classification unit classifies the demand time series data by performing clustering execution process for classifying the demand time series data into a plurality of clusters based on features of frequency data 64obtained by frequency conversion of the demand time series data (Fig 9-13 and paragraphs [90-95 and 110-117]; Okamoto discloses the clustering model based on the usage pattern that includes Fourier transforms on the clusters (interpreted as frequency conversion). Okamoto further discloses [90-95] the clustering in terms of the characteristic amount in a measurement period (one year) for the usage pattern. The clustering uses Fourier transforms on the load data for the consumer to perform clustering using the period property of the load data streams (interpreted as frequency conversion of the demand time series data) [91-93].).  
Regarding claim 7, Okamoto further discloses wherein the representative data determination unit determines a representative demand estimation value indicating the demand of representative data of each group by using an average value of the demand time series data of all consumers belonging to each group classified for each period by the time series classification unit (Paragraphs [90-99]; Okamoto discloses that the clustering process includes an average  of the load data stream for the consumer classification (interpreted as belonging to each group) within the measurement period (interpreted as time series). The clusters for the consumer classification are performed in terms of the usage pattern average characteristics and updates as the cluster centers. This is continued through the consumer ID list sets for the clustering.).
Regarding claim 8, Okamoto further discloses wherein the time series classification unit classifies the charge unit price data based on the identity and/or the similarity of combinations of types of unit prices of a meter charge of each consumer in each period (Paragraphs [57-60 and 86-92]; Okamoto discloses that the meter data of the consumer is received from the meter data manager in terms of having usage pattern class table that identified for the class ID and customer attribute for identifying the consumer class. This is further shown with the clustering that provides the meter data determines the cluster for the time series (measurement period). Okamoto further discloses [79-82] the price rate in terms of the consumer class and subscription condition (interpreted as identity or similarity of combinations).). 
Regarding claim 9, Okamoto further discloses wherein the representative data determination unit 65determines that, among the combinations of the types of unit price of meter charge in each period of charge unit price data belonging to each group classified by the time series classification unit, the most frequent combination is the charge setting type in each period of the representative data of each group (Paragraphs [122-129]; Okamoto discloses the setting combination of the consumer class for the different item groups (interpreted as representative data of each group). Okamoto further discloses [119-120] the most frequent load data in the cluster that results in the usage pattern class for the consumer ID set.).  
Regarding claim 10, Okamoto further discloses wherein the period evaluation value estimation unit calculates the evaluation value of each representative data based on the representative demand estimation value and the charge setting type of the representative data of each group classified by the time series classification unit and (Paragraphs [182-202]; Okamoto discloses the consumer estimation process that includes an estimation value calculated through the consumer class (representative data), unit price rate vectors (charge setting type), usage (interpreted as representative demand), and doing this for each consumer class.)
calculates the evaluation value of all the periods by calculating a total sum by multiplying the evaluation value of each representative data by a number of time series data belonging to each representative data (Paragraphs [195-202]; Okamoto discloses that the estimation includes a calculation for the income based on multiplying the sales income with usage with the standard load for the consumer class in respective time periods (interpreted as time series data belonging to each representative data).).  
Regarding claim 11, Okamoto further discloses wherein 66an electricity charge at which a maximum profit is output as the evaluation value for all the periods is used as an initial value of a parameter in the optimization process in a computer that executes the optimization process for optimizing the profits over all the periods without performing time division (Paragraphs [210-218]; Okamoto discloses a profit maximization aspect that uses the total profit in terms of the unit price rate vector to use the total income, expenditure, and profit for a rate menu optimization curve that updates the table. The interpretation of the “without performing time divisions” is through the profit maximization using the vectors that are not using time series but the usage patterns and consumer classifications for the maximum profit vectors.).  
Regarding claim 12, Okamoto further discloses wherein the period evaluation value estimation unit includes: a charge setting unit that sets a provisional charge estimating a changed electricity charge (Paragraphs [182-191]; Okamoto discloses that the system includes a customer response system that has price and candidate price changes (interpreted as charge setting and provisional charge estimating) in terms of calculating the profit for changing the rate.); 
a demand variation estimation unit that calculates the demand amount at each time based on the provisional charge set by the provisional charge setting unit (Paragraphs [203-213]; Okamoto discloses the supply cost based on the demand for the consumer class and has an optimization for the time series. The provisional charge is interpreted through the rate menu optimization that provides supply cost and income based on the consumer response estimation (as discussed in terms of the changed electricity charge).); 
a procurement planning unit that plans a procurement plan for when the power of the demand amount estimated by the demand variation estimation unit is supplied (Paragraphs [203-213]; Okamoto discloses the supply cost calculation includes a surplus calculation based on the time series and power generation plan (interpreted as procurement planning unit).); 
a profit calculation unit that calculates profit based on the provisional charge set by the 67provisional charge setting unit, the demand amount estimated by the demand variation estimation unit, and the procurement plan planed by the procurement planning unit; and an optimum solution searching unit that determines an electricity charge at which a profit calculated by the profit calculating unit is maximized (Paragraphs [210-220]; Okamoto discloses the rate menu optimization that provides the profits based on the supply, income, and demand information within the consumer class estimation. This basis the unit price for the price rate for maximizing the profit.).  
Regarding claim 13, Okamoto further discloses wherein the demand variation estimation unit classifies the consumers based on the time series data and generates a consumer group (Paragraphs [203-209]; Okamoto discloses that the supply cost calculation (interpreted as demand variation) clusters the consumers based on class and time series data. Fig 20 further shows the consumer demand based on time series data for the consumer classes.).  
Regarding claim 14, Okamoto further discloses wherein the demand variation estimation unit calculates a demand amount based on sensitivity of the demand variation according to change in the electricity charge for each consumer group along a time axis direction and/or sensitivity thereof along a same time zone direction (Paragraphs [172-185]; Okamoto discloses the variance based on consumer change in the charge rate. This is shown through the consumer class having not only the different rates for the same time axis direction but also the discount rate in terms of the percentage change (5 to 15 from T0 to T2). The consumer group is the consumer class that is used within the generated unit price for the time axis direction for the changed rate charges. The sensitivity can be interpreted through the supply cost (interpreted as demand change) that is based on the consumer class and the consumer response estimation that determines the generated output for the time series based on the usage patterns [203-213].).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al [2016/0364807], hereafter Okamoto, in view of Ravulapati et al [2005/0149381], hereafter Ravulapati.
Regarding claim 15, Okamoto discloses wherein the demand variation estimation unit calculates a total payment amount and information on a sum of demand amount of consumers belonging to the consumer group, and sets sensitivity of demand variation according to a change in the electricity charge for each consumer group based on a difference between the calculated total payment amount (Paragraphs [183-185 and 203-218]; Okamoto discloses that the profit optimization determines the price based on the rate price and changes in the supply cost for the consumer classification. This includes having the difference in price rate based on time series data using different rates for the consumer class. The difference is interpreted through the candidate price changes for the demand using the rate values for the pricing that is included and calculated for the profit (which is based on demand, income, price, and other factors).).
Okamoto discloses the above-enclosed limitations with regards to an electricity unit charge system that determines optimized rates based on income, sales, demand, and supply through different consumer classifications, however, the system does not specifically disclose that competitor charges are used to calculate a different between the payment and the competitor rate;
Ravulapati teaches at other company's charge based on other company's charge menu information and of the other company's charge and the total payment amount at a unit price of a current electricity charge (Paragraphs [28-32]; Ravulapati teaches a similar forecasting system that includes competitor pricing to determine the forecast model. The combination is that Okamoto discloses the price rate changes using different parameters (income, sales, profit, demand) and that having the rate changes being based on competitor pricing would allow for estimation of competitor revenue on the forecasted modeling (such as the profit maximization of Okamoto). The combination is that competitor pricing within a forecasting model is within the prior art to determine a competitor’s offerings to ensure that the price rate is optimized with the most available information to ensure proper forecasting.).
Okamoto discloses an electricity charge rate optimization system that provides inputs and parameters for profit modeling that includes demand, income, sales, and price rates for a consumer class and Ravulapati teaches a similar forecasting modeling system that provides competitor pricing as an input based on the product and revenue from pricing for the product using price information. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the electric charge rate optimization system that provides profits based on input parameters such as demand, charge rate, and consumer class of Okamoto the ability to have a similar forecasting modeling that is basing the inputs on competitor pricing and competitor revenue for the product as taught by Ravulapati since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the competitor pricing allows for a more accurate forecast model in terms of competitor offerings and revenue based on similar product and consumer classes. 
Therefore, from this teaching of Ravulapati, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the electric charge rate optimization system that provides profits based on input parameters such as demand, charge rate, and consumer class of Okamoto the ability to have a similar forecasting modeling that is basing the inputs on competitor pricing and competitor revenue for the product as taught by Ravulapati for the purposes of the competitor pricing allows for a more accurate forecast model in terms of competitor offerings and revenue based on similar product and consumer classes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katagari et al [2011/0054965] (optimizing a power plant for profit maximization using different forecasting and modeling units.);
Kiyono et al [2005/0071299] (electricity and power plant profit information using modeling and other units for price determination.);
Tiwari et al [2016/0258361] (profit modeling for a power plant based on operating parameters and forecasting.);
Smith et al [2017/0116653] (price optimization modeling using time series data and other parameters with specific forecasting modeling techniques and algorithms.);
Utpal Dholakia “A Quick Guide to Value-Based Pricing”, Harvard Business Review, August 9, 2016, accessed December 14, 2021 (economic concept of value-based pricing that uses segment and product information including competitor pricing and alternatives for pricing a product);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689